In an action to recover damages for personal injuries, the defendant appeals from so much of an order of the Supreme Court, Kings County (M. Garson, J), dated July 12, 2004, as, sua sponte, directed him to serve an answer within 14 days and precluded him from asserting jurisdictional defenses in the answer.
Ordered that the appeal is dismissed without costs or disbursements, as no appeal lies as of right from an order that does not decide a motion made on notice, and leave to appeal has not been granted (see CFLR 5701 [a] [2]). H. Miller, J.P., S. Miller, Goldstein, Mastro and Lifson, JJ., concur.